Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149708 & (69)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149708
                                                                   COA: 308922
                                                                   Wayne CC: 11-004851-FC
  JEFFREY LAKIETH DAVIS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to file supplemental pleading is GRANTED.
  The application for leave to appeal the June 5, 2014 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2015
         s0720
                                                                              Clerk